DETAILED ACTION
	Claims 1-20 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on January 26, 2022 is acknowledged and is entered into the instant application file.
Previous Claim Rejections - 35 USC § 103
Claims 1-6 and 10-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kirikae et al. (JP 2013-211348) in view of Designer Molecules (Technical Data Sheet, BMI-3000, 2016, 1).
Claims 7-9 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kirikae et al. (JP 2013-211348) in view of Designer Molecules (Technical Data Sheet, BMI-3000, 2016, 1) and Mizuno et al. (JP 2013-189644). 
	The amendment has deleted the unpatentable subject matter, and the rejections are withdrawn.
Conclusion
	Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626